Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, the recitation of a “minute protrusion” is indefinite as it is unclear exactly what such entails and exactly what “minute” consists of.  Clarification is required.  For the purposes of examination, any protrusion in the micron to millimeter size will be considered sufficient to be inclusive of a “minute protrusion”.  Claim 9 is indefinite as failing to further limit the claim from which it depends.  Ie, the subject matter of claim 9 is already set forth in claim 5.
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haddock et al 8,523,354 (see col. 4, line 24; col. 13, line 31 through col. 14, line 55; col. 25, lines 4-34).

Haddock et al discloses the instant method for producing a mold for the production of a spectacle lens (see 201, 202 in Figs. 3 and 4) with a minute protrusion (213) formed on a surface of component 201 thereof, the mold for making component 201 being produced by the instant process of preparing a master mold with a nickel coating thereon, cutting a recess corresponding to the protrusion into the nickel coating (see col. 13, lines 37-48) and making replicas from the master mold using nickel electroforming to form the desired generations—see col. 13 lines 49-54.  See also col. 25, lines 4-34 for additional steps, wherein nickel molds are formed in a two-step process, with the formation of a mother (ie, transfer mold) from the master and the formation of a mold (ie, first mold) from the mother mold.  Instant claim 2 is taught at col. 13, line 50 through col. 14, line 34.     
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al 8,523,354.
Haddock et al discloses the basic claimed process as set forth in paragraph 2, supra, the applied reference essentially lacking disclosures of certain aspects that are submitted to be well within the skill level of the art.  For instance, applying a hard coating on a lens mold prior to casting lens material therein as set forth in claim 3 is 
4.Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over To et al 2017/0131567 (see 2 in Figs, 3 and 4) in view of Haddock et al 8,523,354.
To et al discloses the formation of a spectacle lens with minute protrusions formed on one surface thereof (see 2 in Figs. 3 and 4) wherein the protrusions are of substantially hemispherical shape as set forth in instant claims 4 and 6.  Essentially, To et al provides no details as to how the lens is formed.  However, as already noted in paragraphs 2 and 3, supra, Haddock et al teaches essentially the instant method for forming a lens mold and then forming a lens blank therefrom.  It is obviously nothing but conventional to form lenses from molds and one of ordinary skill in this art would have found it obvious to have utilized the mold and lens making steps taught in Haddock et al to form the lens of To et al to facilitate the formation of the lens.  It certainly would not be inventive to employ known mold and lens making techniques to form a known lens.  One of ordinary skill in this art would have been able to do such without undue experimentation.  Claims 3, 5 and 7-9 are rejected for reasons of record as set forth in paragraph 3, supra, with claim 8 reciting the subject matter set forth in claims 5, 7 and 9.
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742